Exhibit 8.01D Mezey Howarth Racing Stables Announces Its Mare Bred to European Champion SAN CLEMENTE, CA – (MARKETWIRE) – March 12, 2008, - Mezey Howarth Racing Stables, Inc. (OTCBB: MZYH) announced its mare Forget You was bred to Suances (GB).Forget You will be checked in 2 weeks to confirm that she is in foal. Suances (GB) retired with eight wins, a third, and a fourth in 12 starts in Spain, France, and the U. S., earning $402,559 and gaining championship laurels in France. In his Bay Meadows victory he posted a 105 Beyer while beating millionaires Sarafin and The Tin Man and graded stakes winner Decarchy. Suances first crop are 2 year olds that will be racing in the next few months. “We decided to go with an unknown sire but whose breeding and record were that of a champion”, said President Paul Howarth. “Although currently a new sire, his race record is impressive especially considering his career was cut short because of injury. Based off his bloodline and abbreviated career we feel the stable is getting a tremendous value on the stud fee cost of a new sire. The ability to take advantage of a potential leading sire early in their sire career could be a tremendous opportunity for the stable.” Suances (GB), is a son of champion racehorse Most Welcome (GB), a grandson of Northern Dancer who is little known in the United States but is a major sire in Europe, where his offspring include champions in eight different countries. In North America, his runners include graded stakes winners Eccentric, Prize Giving, and Call Me. Contact info: Wade
